  Case 15-21151         Doc 27     Filed 10/09/18 Entered 10/09/18 10:01:05              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-21151
         MARGARET F GARNER DAVIS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/18/2015.

         2) The plan was confirmed on 08/19/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/19/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 40.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,613.00.

         10) Amount of unsecured claims discharged without payment: $187,640.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-21151        Doc 27      Filed 10/09/18 Entered 10/09/18 10:01:05                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $10,530.00
        Less amount refunded to debtor                         $433.98

NET RECEIPTS:                                                                                 $10,096.02


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $449.44
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,449.44

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
Advocate Christ Hospital       Unsecured         600.00           NA              NA            0.00       0.00
ASHRO LIFESTYLE                Unsecured            NA         458.68          458.68          10.29       0.00
CAPITAL ONE BANK               Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA           Unsecured      2,423.00       2,423.89        2,423.89          54.39       0.00
CAPITAL ONE NA                 Unsecured         212.00        252.37          252.37           5.66       0.00
CBNA                           Unsecured           0.00           NA              NA            0.00       0.00
CBNA                           Unsecured           0.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         100.00        540.00          540.00          12.12       0.00
COMENITY BANK                  Unsecured         424.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured         319.00           NA              NA            0.00       0.00
Comenity Bank                  Unsecured      1,334.00            NA              NA            0.00       0.00
Comenity Bank                  Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured         313.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured           0.00           NA              NA            0.00       0.00
COMENITY BANK                  Unsecured         649.00           NA              NA            0.00       0.00
DEPARTMENT STORES NATIONAL BA Unsecured          485.00        485.39          485.39          10.89       0.00
FASHION BUG                    Unsecured           0.00           NA              NA            0.00       0.00
MIDLAND FUNDING                Unsecured           0.00      1,320.81        1,320.81          29.64       0.00
MIDLAND FUNDING                Unsecured           0.00        486.68          486.68          10.92       0.00
MIDLAND FUNDING                Unsecured           0.00        531.59          531.59          11.93       0.00
MIDLAND FUNDING                Unsecured         763.00        763.66          763.66          17.14       0.00
MIDLAND FUNDING                Unsecured      1,276.00       1,813.06        1,813.06          40.69       0.00
MRSI                           Unsecured         176.00           NA              NA            0.00       0.00
NAVIENT                        Unsecured      3,500.00            NA              NA            0.00       0.00
NAVIENT                        Unsecured      5,888.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC          Unsecured      3,500.00     19,011.85        19,011.85        426.63        0.00
PAYDAY LOAN STORE OF IL INC    Unsecured      1,800.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-21151       Doc 27       Filed 10/09/18 Entered 10/09/18 10:01:05                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal       Int.
Name                                Class   Scheduled        Asserted      Allowed         Paid          Paid
PRA RECEIVABLES MGMT            Unsecured         537.00        1,275.68      1,275.68          28.63        0.00
PRA RECEIVABLES MGMT            Unsecured         606.00          606.55        606.55          13.61        0.00
PRA RECEIVABLES MGMT            Unsecured         610.00          610.15        610.15          13.69        0.00
QUANTUM3 GROUP LLC              Unsecured         153.00          192.26        192.26           4.31        0.00
RUSH UNIVERSITY MEDICAL GROUP   Unsecured         600.00             NA            NA            0.00        0.00
SUNRISE CREDIT                  Unsecured      5,676.00              NA            NA            0.00        0.00
SYNCB                           Unsecured         537.00             NA            NA            0.00        0.00
SYNCB                           Unsecured           0.00             NA            NA            0.00        0.00
TD BANK USA                     Unsecured         221.00          256.62        256.62           5.76        0.00
TITLE LENDERS INC               Unsecured            NA             0.00         44.43           1.00        0.00
TITLE LENDERS INC               Secured        1,784.00         1,828.43      1,784.00      1,784.00       56.06
US BANK HOME MORTGAGE           Unsecured           0.00             NA            NA            0.00        0.00
US DEPT OF EDUCATION            Unsecured     11,000.00       13,469.31     13,469.31         302.25         0.00
US DEPT OF EDUCATION            Unsecured     25,000.00       30,376.68     30,376.68         681.65         0.00
US DEPT OF EDUCATION            Unsecured     77,791.00       94,711.12     94,711.12       2,125.32         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                  $0.00
      Mortgage Arrearage                                       $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                              $1,784.00          $1,784.00                 $56.06
      All Other Secured                                        $0.00              $0.00                  $0.00
TOTAL SECURED:                                             $1,784.00          $1,784.00                 $56.06

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00                $0.00
       Domestic Support Ongoing                                $0.00                $0.00                $0.00
       All Other Priority                                      $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $169,630.78             $3,806.52                  $0.00


Disbursements:

       Expenses of Administration                               $4,449.44
       Disbursements to Creditors                               $5,646.58

TOTAL DISBURSEMENTS :                                                                          $10,096.02




UST Form 101-13-FR-S (09/01/2009)
  Case 15-21151         Doc 27      Filed 10/09/18 Entered 10/09/18 10:01:05                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
